DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 07/02/2020 has been reviewed by the examiner in view of prior art of records Ueda (US 2020/0037058 A1), and the prior art of records Ueda fails to teach the cited claim limitations of “at least one slit that enable the flexible PCB to conform with the compound curve of the inner surface”. Prior art Ueda teaches an earbud having: an acoustic transducer including a sound-radiating surface for providing an audio output; a controller coupled with the acoustic transducer; a printed circuit board (PCB) coupled with the controller; and a capacitive touch interface coupled with the PCB, the capacitive touch interface having: a contact surface for receiving a touch command. However, prior art Ueda fails to teach the cited claim limitations of “at least one slit that enable the flexible PCB to conform with the compound curve of the inner surface”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 28, 2021
/SIMON KING/Primary Examiner, Art Unit 2653